ITEMID: 001-94111
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF SÜRGİT v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: András Sajó;Françoise Tulkens;Ireneu Cabral Barreto;Nona Tsotsoria;Vladimiro Zagrebelsky
TEXT: 4. The applicant was born in 1964 and lives in İzmir.
5. In 1998 the applicant and his wife bought a flat. In 1999 the applicant’s wife initiated divorce proceedings against the applicant and in 2000 the divorce was pronounced.
6. In the meantime, on 24 November 1999, the applicant brought an action before the İzmir Civil Court of General Jurisdiction, asking for compensation in an amount equal to half the value of the flat he and his former wife had bought in 1998. On 17 September 2003 the court dismissed the case as it found that it did not have jurisdiction ratione materiae, and sent the file to the İzmir Family Court. However, on 21 October 2004 the İzmir Family Court dismissed the case as it also found that it lacked jurisdiction ratione materiae, and sent the file back to the İzmir Civil Court of General Jurisdiction.
7. Finally, on 16 June 2005, having regard to the statements of both parties’ witnesses and an expert report to assess the contribution made by the parties to the flat, and in view of the facts of the previous divorce action, the İzmir Civil Court of General Jurisdiction dismissed the case. It held that the applicant and his former wife had been living in separate houses when the flat in question was bought. Moreover, the applicant was unemployed and unable to provide even a basic level of financial support for his wife. It was concluded that, given his financial situation, the applicant could not have contributed enough to the purchase of the flat in question to be entitled to claim a share in it. The court further noted that, at the time of purchase, the legal matrimonial regime was the system of separation of property and the title deed of the flat was registered in the wife’s name.
8. On 29 December 2005 and 14 April 2006 respectively, the Court of Cassation rejected the applicant’s appeal and rectification requests.
VIOLATED_ARTICLES: 6
